272 F.2d 943
UNITED STATES FIDELITY & GUARANTY CO., Appellant,v.Mae SWEAT, Appellee.
No. 13875.
United States Court of Appeals Sixth Circuit.
Dec. 10, 1959.

Appeal from the United States District Court for the Eastern District of Tennessee, Knoxville; Robert L. Taylor, Judge.
Hodges, Doughty & Carson, Knoxville, Tenn., for appellant.
O'Neil, Jarvis, Parker & Williamson, Knoxville, Tenn., for appellee.
Before McALLISTER, Chief Judge, and CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the records and briefs of the parties and the arguments of counsel in open court, and it appearing that the findings of the District Court are supported by the evidence, and the Court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court, 169 F.Supp. 155, be and is hereby affirmed on the findings of fact and opinion of Judge Robert L. Taylor.